Citation Nr: 9920828	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a heart disorder, 
identified as congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for a low back 
disorder and a heart disorder.  The veteran subsequently 
perfected an appeal of that decision.

In a July 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to service connection for 
a heart disorder, identified as congestive heart failure, 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's current low back disorder to his period of active 
service.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat or that his alleged 
injuries were sustained in combat.  Therefore, this provision 
does not apply to him.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
low back disorder is not well grounded.  Where a claim is not 
well grounded it is incomplete and no duty to assist 
attaches.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991), to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the 
situation in Robinette, the appellant has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.  The Board notes that a report of contact indicates 
that the veteran receives disability benefits from the Social 
Security Administration (SSA).  However, there is no 
indication in the record or allegation by the veteran that 
his award was due to his back disorder or that these records 
would well-ground his claim.  Thus, there is no need for the 
RO to obtain records where the veteran has not indicated how 
the records would be useful to the claim or that such records 
include medical opinions establishing that his claimed 
disabilities have an in-service nexus.  See Holoway v. Brown, 
4 Vet. App. 454 (1993).

In the present case, the veteran contends that while in 
service he injured his back in a motor vehicle accident.  
However, service medical records are unavailable to 
corroborate these assertions because the veteran's service 
medical records were apparently destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  Further, 
no records pertaining to the veteran were available from the 
Surgeon General's Office records.  Although the Board 
recognizes that a heightened scrutiny is to be given to 
situations such as this one where the service medical records 
are unavailable through no fault of the veteran, O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), the record reveals 
that the veteran's claims are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  Even assuming the credibility of the 
veteran's assertions of in service incurrence of the claimed 
low back disorder, as required for well-groundedness 
purposes, the veteran has not submitted any competent 
evidence relating the date of onset or etiology of this 
disorder to his period of active service.

The post-service medical evidence of record consists of a 
January 1995 VA compensation examination which does not 
discuss the presence of a current low back disorder, and 
private medical records showing treatment for low back pain 
radiating into the left lower extremity, with an essentially 
normal magnetic resonance imaging report from February 1996, 
and normal nerve conduction studies and electromyographic 
studies for the left lower extremity from the same date.  A 
February 1996 private consultation report indicates that the 
veteran reported back pain since 1993 when he had a motor 
vehicle accident (MVA).  

At his February 1996 and December 1997 RO hearings, he 
testified that he injured his back in a motor vehicle 
accident near Bend, Oregon, while in service, and that it 
bothered him during service and after discharge for 4 or 5 
years, then subsided.  In 1990-91 it began bothering him 
again.  He did not seek treatment for his back from discharge 
until 1993.  

As stated previously, this evidence does not establish a 
medical relationship between his current diagnosis of low 
back pain and his period of active service.  In fact, the 
only medical evidence to discuss onset indicates that the 
onset of the veteran's low back pain was in 1993 due to a 
post-service MVA.  To the extent that the veteran is 
attempting to establish a connection between his current low 
back disorder and his period of active service, he is not 
competent to do so.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, there is no competent evidence of a nexus 
between the veteran's period of active service and his 
currently identified low back pain, and his claim of 
entitlement to service connection therefor is denied as not 
well-grounded.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a heart 
disorder identified as congestive heart failure.  Although 
the record does not contain medical evidence sufficient to 
allow the veteran's claim due to the absence of a nexus, even 
where a claim is not well grounded, if a claimant puts the VA 
on notice of the existence of evidence which would make the 
claim well grounded or would satisfy the criteria for a 
petition to reopen, the VA is obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991), to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995); Graves v. Brown, 8 Vet. App. 522 
(1996).  

In the present case, at his December 1997 hearing before the 
RO, the veteran testified that a Dr. Norris had informed him 
that his current heart disorder could be related to 
"smothering" spells he has identified as having occurred 
during his period of active service.  Because this statement 
could well-ground his claim, the RO should contact the 
veteran and inform him that he should have Dr. Norris submit 
a written statement of his opinion of the relationship 
between the veteran's incidents in service and his current 
heart disorder.  Additionally, upon remand the veteran should 
be given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims.  For that reason, to ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also inform the veteran 
that he should contact Dr. Norris and 
have him submit a written statement to 
the record concerning his opinion that 
the veteran's current heart disorder is 
related to his period of active service.

3.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

